Opinion issued June 28, 2012.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-10-01092-CR
                            ———————————
                       FERNANDO OLIVAS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1257515


                          MEMORANDUM OPINION

      Appellant, Fernando Olivas, has filed a motion to dismiss the appeal. The

motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R.

APP. P. 42.2(a). We have not issued a decision in the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                 PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).